Citation Nr: 0218272	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 until 
August 1971, including service in the Republic of Vietnam 
from June 1969 until June 1970.  He also had reserve 
service until October 1974.  The veteran had no awards or 
decorations specific to combat.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from a May 
2001 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Muskogee, Oklahoma, which 
denied the benefit sought on appeal.

The Board notes that the veteran's March 2002 notice of 
disagreement also mentioned a claim of service connection 
for diabetes mellitus.  That issue was deferred at the 
time of the RO's rating decision in May 2001 and service 
connection was subsequently granted for that disability.  
The veteran has not yet expressed dissatisfaction with any 
aspect of that grant, and therefore the diabetes mellitus 
claim is not presently before the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran has been diagnosed with PTSD; however, 
neither participation in combat with the enemy during 
service nor an in-service stressor have been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629. (Aug. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board has considered VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in obtaining the relevant evidence, and finds 
that the provisions of the law and regulation apply to the 
veteran's claim.  The Board further finds that development 
of the issue on appeal has proceeded in accordance with 
the law and regulations. 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the present case, a July 2001 letter to the veteran 
informed the veteran, in general terms, of the evidence 
necessary to establish a service connection claim.  An 
April 2002 statement also provided such information.  That 
April 2002 statement of the case also apprised the veteran 
of VA's duty to notify and assist under the VCAA.  That 
document specifically discussed the division of 
responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159. 

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have 
been satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant 
to the claim; other relevant records pertaining to 
service; VA medical records; and any other relevant 
records held by any other source.  The veteran is also 
required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, 
VA will provide a medical examination which includes a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159 (2002).

In the present case, the file indicates that the RO 
expended all possible effort to assist the veteran in 
substantiating his service connection claim.  Records 
requests dated November and December 2000 show that the RO 
sought to be obtain the veteran's personnel records.  The 
response to those requests was positive, and such 
documents are now associated with the claims file.  
Additionally, in May 2001, a database search was conducted 
in order to corroborate a stressor statement made by the 
veteran.  Specifically, the veteran stated that a good 
friend of his had been killed in service, and that he was 
deeply affected by that event.  The veteran provided the 
name of the friend, but the database search failed to find 
a match.  

As a result of the RO's efforts, the claims file contains 
VA outpatient treatment reports dated August 2000 to 
September 2001.  Also of record is a March 2001 VA 
examination.  Moreover, a November 2000 stressor statement 
from the veteran is of record, along with various other 
statements from the veteran.  The Board has carefully 
reviewed such statements and concludes that the veteran 
has not identified further evidence not already of record.  
The Board has also perused the medical records for 
references to additional treatment not of record, but has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Essentially, all 
available evidence that could substantiate the claim has 
been obtained.  Therefore, this case is ready for 
appellate review.

Relevant law and regulations

According to the law, service connection is warranted if 
it is shown that a veteran has a disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or 
disease in active military service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV). 

Further relating to claims of service connection for PTSD, 
in Zarycki v. Brown, 6 Vet. App. 91 (1993), the United 
States Court of Appeals for Veterans Claims (Court) set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  In Zarycki, it was noted 
that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a 
claim of service connection for PTSD will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
determination as to whether the veteran "engaged in combat 
with the enemy" is made, in part, by considering military 
citations that expressly denote as much.  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, the Court has 
recently held that the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must 
be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will 
be required, provided that the veteran's testimony is 
found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran, 6 Vet. App. at 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. at 
395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual background

A review of the veteran's service medical records reveals 
no psychiatric disorders.  Physical examinations in August 
1968 and July 1971 showed normal findings.  The veteran's 
report of medical history denied depression, nervous 
trouble or any other mental problems.  According to his 
personnel records, the veteran's principal duties in 
service were that of a communications and electronic 
equipment repairman.  Other assignments included "casual" 
and field radio mechanic.  The veteran separated from 
service in August 1971.

Following service, there is no record of treatment for a 
mental condition until August 2000.  At that time, the 
veteran was seen on an outpatient basis at a VA facility 
with complaints of sleep impairment, nightsweats, 
hypervigilance, depression, irritability and intrusive 
thoughts.  The veteran stated that in the past he had not 
sought help or discussed his feelings with anyone.  He 
stated that he was embarrassed to admit that he had such 
problems but that his condition became too severe to cope 
with on his own.  The veteran stated that he had given 
serious consideration to suicide, with specific thoughts 
of shooting himself in the head.  Regarding his Vietnam 
experience, the veteran described 2 stressor events.  He 
mentioned a mortar attack that blew up a truck 20 feet 
away.  The veteran was in a shelter and was not injured by 
the explosion.  He also reported that a good friend, 
Archie, was killed in service and that he experienced 
guilt feelings regarding the death.  The veteran also 
reported that, since service, he has become emotionally 
detached from his feelings.  Following the interview, the 
examiner diagnosed the veteran with PTSD, chronic.  Other 
diagnoses included major depression with dysthymia and a 
history of alcohol abuse in full remission.  
 
A September 2000 VA treatment report noted complaints of 
poor sleep and depression.  The veteran also reported 
suicidal ideation, triggered by an argument with his wife.  
The plan involved use of a gun, which was kept unloaded at 
the veteran's bedside.  

An October 2000 VA treatment report discussed the in-
service mortar attack incident.  The veteran stated that, 
if the truck had not been there to absorb the impact of 
the attack, he would have been killed.  

A November 2000 VA treatment report contained the 
veteran's statements regarding his friend Archie, who was 
killed in Vietnam.  The veteran stated that he had grieved 
that loss for 30 years and that he still dreamed about his 
friend.  The veteran also discussed the people brought 
back to his base, noting that he saw a great deal of 
blood.  The veteran stated that he ceased to feel emotion 
from that point onward.  He remarked that death, including 
his own, did not affect him.  

Also in November 2000, the veteran submitted a statement 
describing his in-service stressors.  He described a 
rocket attack which blew up a 2.5 ton truck.  He also 
described other incoming rockets that would throw him from 
his bed.  The veteran also related an incident in which a 
G.I. drew his gun on him and threatened to kill him.  He 
stated that, on average, he only received about 4 hours of 
sleep per night while in service.  He also reported 
choppers covered with blood landing in the camp.  Finally, 
he noted that his friend Archie was killed in Vietnam.  
Archie was noted to be the veteran's platoon leader.   

A December 2000 VA treatment report noted that the veteran 
internalized his feelings and had considerable guilt.  
Another suicidal ideation was reported.  The veteran 
reported that he was sleeping about 5 hours per night and 
that he continued to have nightmares. 
 
A February 2001 VA treatment report indicated difficulties 
with anger management.  The veteran continued to have 
memories of Vietnam.  

In March 2001, the veteran was examined by VA.  His claims 
file was examined in conjunction with the evaluation.  A 
report of the veteran's history was provided.  
In that report, it was noted that the veteran served in 
the Army as an avionics communications repairman.  The 
veteran stated that, while in service he rarely got more 
than 4 hours of sleep per night, due to constant fear and 
the sounding of sirens.  The veteran described an incident 
in which a nearby truck was hit with a mortar shell.  The 
veteran believed that, if the truck had not been there, 
the shell would have hit him.  The veteran also stated 
that he occasionally flew as a door gunner, during which 
time he would operate a machine gun.  The veteran stated 
that a friend of his was killed in service.  He did not 
witness the death, but learned of it second-hand.  

The veteran reported that he experienced distressing 
recollections of his military experience.  He also 
reported recurrent dreams of in-service events.  The 
veteran stated that he had a diminished interest in 
significant activities that he used to enjoy, such as 
hunting and fishing.  He reported that he felt detached 
and estranged from others.  He stated that people 
disappoint him and that he was not able to get close to 
people, including his wives, until the last 10 years.  The 
veteran's symptomatology also included poor sleep, 
irritability and difficulty with concentration.  He also 
had suicidal thoughts.  The examiner noted the veteran's 
affect to be irritable and angry.  The examiner stated 
that the veteran appeared to have a mild case of PTSD.  A 
diagnosis of PTSD and alcohol abuse in remission was 
rendered.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 55.     

A September 2001 VA outpatient treatment report contained 
further reports of poor sleep, increased depression and 
suicidal thoughts.  His affect was flat and his speech was 
short and terse.  The veteran was also experiencing 
intrusive thoughts.

Analysis

As previously stated, a successful service connection 
claim for PTSD will contain the following three elements: 
(1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. 3.304(f); Moreau v. Brown at 
389.  In the present case, the evidence associated with 
the claims file fails to establish the occurrence of a 
stressor event.  Therefore, as will be discussed below, 
the claim must be denied.

In assessing whether an in-service stressor occurred, it 
is first necessary to determine whether the evidence 
demonstrates that the veteran engaged in combat with the 
enemy.  Here the evidence does not so demonstrate.  First, 
the veteran received no award or decoration specifically 
denoting combat participation (the Combat Infantryman 
Badge and the Combat Action Ribbon), combat incurred 
wounds (the Purple Heart Medal), or valor in combat with 
the enemy.  As such, the veteran is not entitled to a 
presumption that he "engaged in combat with the enemy."  
However, "conclusive evidence" of combat participation may 
also be established by "other supportive evidence."  See 
Zarycki, supra.  The Board finds the term "other 
supportive evidence" is unclear as to the limitations, if 
any, on what can constitute "other supportive evidence."  
At a minimum, however, the case law from the Court would 
preclude the use of the claimant's own assertions as 
"other supporting evidence," nor would post-service 
medical evidence suffice as "other supporting evidence."  
To the extent that the term "other supporting evidence" in 
this context could consist of service department records, 
the Board finds that there are no service department 
medical or administrative records to establish that the 
veteran "engaged in combat with the enemy." 

Here, the veteran essentially claims two specific 
stressors.  First, the veteran described a rocket attack 
in which hit a nearby truck was blown up.  Second, a close 
friend of the veteran was killed, though not in the 
veteran's presence.  The veteran's service medical and 
personnel records are associated with the claims file and 
they do not confirm either of his claimed stressors.  A 
Vietnam Casualties database search was conducted as to the 
veteran's friend, and no serviceman by that name was 
listed.  

Where the record, as here, fails to establish that the 
veteran engaged in combat with the enemy, the veteran's 
lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89.  As explained 
above, no such corroboration is present in this case.  

The Board acknowledges the veteran's diagnosis of PTSD.  
However, without supporting evidence to corroborate that 
the claimed in-service stressor occurred, the diagnosis 
standing alone is insufficient basis for a grant of 
service connection.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor 
of the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  The 
preponderance of the evidence is against the claim.  
Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

